Case 1:17-cv-01047-ESH Document 63-27 Filed 05/06/19 Page 1 of 2




          EXHIBIT 22
        Case 1:17-cv-01047-ESH Document 63-27 Filed 05/06/19 Page 2 of 2



From:      "Emili EJ. Jack" <emili@auforchange.org>
To:        Caroline Ciccone <Caroline@auforchange.org>, Robert Creamer
<robertcreamer@auforchange.org> , Brad Woodhouse <woodhouse@auforchange.org>
Subject:   RE: Charles Roth
Sent:      Thu, 18 Aug 2016 15:42:30 +0000

I've been searching every website I can find for this guy in both Portland , OR and San Fran and this is the
only thing I have found : https ://www.facebook.com/charlescrothiii

No donations after searching three different sites, or personal/work information on him .

-----Original Message-----
From : Caroline Ciccone
Sent: Thursday, August 18, 2016 9:53 AM
To: Robert Creamer <robertcreamer@auforchange .org> ; Brad Woodhouse
<woodhouse@auforchange .org>
Cc: Emili EJ. Jack <emili@auforchange .org>
Subject: RE: Charles Roth

Emili pull what you have into a report-- we need it by noon. Thanks .

-----Original Message-----
From : Robert Creamer
Sent: Thursday , August 18, 2016 9:48 AM
To: Brad Woodhouse <woodhouse@aufor change .org>
Cc: Emili EJ. Jack <emil i@auforchange .org> ; Carol ine Ciccone <Caro line@auforchange.org>
Su~ect:Re : CharlesRofu

I have a lot of his history - we need to chat

Robert Creamer
Democracy Partners
Cell 847-910-0363

> On Aug 18, 2016 , at 9:29 AM , Brad Woodhouse <woodhouse@auforchange .org> wrote:
>
> Emili - pull everything you can on this Charles Roth guy - bio, giving history, etc .
>
> Sent from my iPhone




                                                                                                               DP_0001007
